Citation Nr: 1730075	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  08-13 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for headaches.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1965 to September 1967.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating action of Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.

In September 2008, the Veteran testified before a Decision Review Officer (DRO). In May 2011, the Veteran testified before a Veterans Law Judge (VLJ). Transcripts of those hearings are of record.

In September 2011 and November 2013, the Board remanded the claims for further development. The AOJ most recently continued the previous denials in a February 2017 supplemental statement of the case (SSOC). As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016). In May 2017, the Board sent a letter to the Veteran, which explained that the VLJ who presided over his May 2011 hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned. To date, the Veteran has not requested an additional hearing. Therefore, the undersigned VLJ now proceeds to adjudicate the issues on appeal.





FINDINGS OF FACT

1. The Veteran's headaches are manifested by characteristic prostrating attacks occurring on an average once a month over the last several months for the entire period on appeal; symptoms do not more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2. It is at least as likely as not that the Veteran's left ear hearing loss is related to service.

3. The Veteran does not have a current right ear hearing loss disability.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating, but no higher, for a headache disability are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.32, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2016).

2. The criteria for entitlement to service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2016).

3. The criteria for entitlement to service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record reflects that the RO provided the Veteran with the requisite notice in October 2006, prior to the initial July 2007 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs) have been associated with the claims file. All identified and available post-service treatment records have been obtained. Pursuant to the Board's September 2011 Remand, the RO attempted to obtain Social Security Administration (SSA) records; however, an October 2011 response from the SSA indicates that all of the Veteran's SSA records had been destroyed.

The Veteran was afforded VA examinations and etiological opinions for his hearing loss claim in April 2007 and-pursuant to the September 2011 Board Remand-in  September 2011. He was also afforded a VA examination for his headache disability in September 2010. The examination reports have been reviewed and are found to be adequate to make a determination on the claims. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before a VLJ in May 2011. At the hearing, the VLJ identified the issue on appeal and discussed the Veteran's service history and his current complaints. The VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the November 2013 Remand, the Board instructed the AOJ to readjudicate the Veteran's claims for service connection for hearing loss disability and increased rating for headaches following adjudication of a referred claim for traumatic brain injury (TBI). The record indicates that the AOJ readjudicated the Veteran's claims on appeal following the November 2016 rating decision that denied entitlement to service connection for TBI. Consequently, the Board finds that the November 2013 Remand instructions were substantially complied with. Stegall, 11 Vet. App. at 268.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Rating - Headaches

The Veteran submitted a claim for increased rating for headaches in August 2006, arguing that his headaches had worsened in severity.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.

A veteran's entire history is reviewed when making disability evaluations. See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1. Where the question for consideration is the propriety of the initial evaluation assigned, as it is here, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required. See Fenderson v. West, 12 Vet. App. 119 (1999). If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

The Veteran's headache disability has been rated as noncompensable under DC 8100. Under DC 8100, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months. A 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months; the maximum schedular rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, DC 8100; see Pierce v. Principi, 18 Vet. App. 440 (2004) (noting that the four factors to be considered for a 50 percent rating under DC 8100 are "very frequent," "completely prostrating," "prolonged attacks," and "productive of economic inadaptability").

The term "prostrating" is not defined by the regulation, nor has the Court defined it. Cf. Fenderson, 12 Vet. App. 119 (quoting DC 8100 verbatim, but not specifically addressing the matter of what is a prostrating attack). For reference purposes, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012). VA's Adjudication Procedures Manual (M21-1) defines prostrating under DC 8100 as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities." See M21-1, pt. III, Subpt. iv, Ch. 4, Sec. G(7)(b).

VA regulations also do not define "economic inadaptability." However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating. See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Turning to the evidence of record, VA psychotherapy treatment notes dated February 2006 to January 2007 indicate that the Veteran complained of severe headaches on a daily basis. He reported that headaches increased in intensity when he heard his friend's baby daughter cry. Aspirin provided minimal relief. In February 2007, the Veteran reported suffering from a headache on the left side of his head, causing him to spend the entire day in bed.

A February 2007 VA internal medicine note indicates that the Veteran complained of chronic headaches for over a year, increasing in intensity in frequency. The headaches initially began around the left forehead and then spread to become global. The headaches were not temporal or positional. There was no photophobia, vision changes, or nausea. The examiner assessed headaches, likely tension.

A March 2007 VA psychotherapy note indicates that the Veteran suffered a headache all week. In April 2007 and May 2007, the Veteran reported that he experienced severe headaches more frequently. In June 2007, the specified that he dealt with a severe headache twice a day. In July 2007, the Veteran reported that he was exhausted due to the frequent migraine headaches and ringing in his ears.

An August 2007 internal medicine note indicates that the Veteran complained of a periorbital headache, associated with scintillation and blurry vision of the left eye.

VA psychotherapy notes dated October and November 2007 indicate that the Veteran continued to suffer severe headaches.

A January 2008 internal medicine indicates that the Veteran complained of chronic headaches, lately on a daily basis. The headaches were frontal, sometimes across the face. They were not associated with lightheadedness or loss of consciousness. Headaches were somewhat controlled with aspirin; the Veteran felt like he needed to withdraw from any activity or noise.

A March 2008 psychotherapy note indicates that the Veteran was not feeling well that day; he had a headache for the previous 3 days.

An April 2008 psychotherapy note indicates that the Veteran reported the headaches and ringing in his ears can "just get to be too much."

A July 2008 internal medicine note indicates that the Veteran complained of a daily frontal headache. It was not associated with phonophobia, photophobia, nausea, vomiting, dizziness or vertigo. Aspirin and NSAIDs relieved symptoms to a limited extent.

VA psychotherapy notes dated August 2008 to March 2009 indicate that the Veteran complained of constant headaches without relief. When his headaches became severe, he could not concentrate. In April 2009, the Veteran rated his current headache as a 7 out of 10 in severity. It was located on the right side of the head, and felt like pressure with throbbing from the back of his head.

An August 2009 internal medicine note indicates that the Veteran had chronic daily headache, recently with blurring of vision in the last 2 months.

A September 2009 mental health note indicates that the Veteran's headaches had been very intense in the last couple of weeks.

An October 2009 VA treatment note indicates that the Veteran complained of chronic frontal right-sided headache behind his eye. He denied photophobia, phonophobia, aura, nausea or vomiting. He rated his current pain intensity as 6.

VA psychotherapy notes dated December 2009 and January 2010 indicate complaints of some blurred vision and headaches.

A March 2010 internal medicine note indicates that the Veteran had chronic headaches started at the base of the right neck with radiation to frontal head.

On September 2010 VA examination, the Veteran reported his head pain was always present to some degree. His headache was bifrontal. It was not associated with phonophobia, photophobia, nausea, vomiting, dizziness, vertigo, or aura. The Veteran used aspirin, which was "good enough." Flare-ups occurred 3 to 4 times per week. Pain severity ranged from a 3 to 6. Headaches lasted anywhere from 30 to 60 minutes after he took his aspirin. The headaches were not prostrating in nature; ordinary activity was possible. There had been no incapacitating episodes defined as treatment by a physician with bed rest. The examiner diagnosed tension headaches, and noted that the Veteran's complaints at this exam seemed disproportionate to the exam and what was documented in his file, causing the examiner to wonder about the validity of his statements. Given this, it was not possible for the examiner to determine the Veteran's current disability without resort to pure speculation.

During the May 2011 Board hearing, the Veteran reported constant headaches, rated as a 6 to 7 normally, and 8 to 10 at times. He relieved his headache pain by taking aspirin and lying down. See Board Hearing Transcript, p. 7. He reported that his headaches affected his mobility and made him tense up. He reported dizziness, vertigo, and vision impairment at times. He described the headache pain as pounding, throbbing, and sharp. He was experiencing a headache during the Board hearing. Id. at p. 8. 

A September 2011 treatment record noted a current complaint of chronic diffuse headaches, rated as a 7 out of 10, and described as aching.

An October 2011 VA neurology note indicates that the Veteran reported daily headaches. He rated them as a 6 to 8. They were located in the right side of his head. He described it as a sensation of "something pushing on the face." It was throbbing, sharp pain, not associated with nausea, vomiting, or photo/phonophobia. It was associated with right-sided blurry vision, but no aura. There was no associated weakness, numbness, or tingling, and no history of complicated migraine. He took 1 to 2 aspirin pills and tried to relax when a headache came on. He also attempted to find pressure points to relieve his headaches. He was started on amitriptyline by his primary care provider, which he stopped taking as it made him lightheaded. The examiner increased the prescription for Propranolol to assist with headache prevention.

A November 2011 internal medicine note indicates that headaches were unchanged with increased Propranolol for the past 2 weeks.

An October 2012 VA internal medicine note indicates that headaches have intensified since January. They occurred a few times a week. The Veteran would go to a quiet place and take 2 aspirin, and symptoms would fade in an hour to an hour and a half. Vision seemed to get a bit blurry, and his tinnitus intensified during these episodes. There was no congestion, sinus problems, nausea or emesis.

A June 2013 VA internal medicine note indicates that a main concern of the Veteran's was headaches. 

VA psychiatry notes dated December 2013 to February 2014 indicate that the Veteran was experiencing more regular and more intense headaches.

During an October 2014 VA traumatic brain injury examination, the Veteran reported that his headaches had been getting worse. He took pain medications for his headaches and backaches at least 5 times a day. He reported that, after he retired, he never looked for another job because his headaches were so intense that he would have to take time off and go somewhere dark to get rid of them. 

An October 2015 internal medicine note indicates that headaches kept him from sleeping. 

A February 2016 urgent care note indicates that the Veteran reported some headache intermittently, but otherwise doing well.

A June 2016 VA psychiatry note indicates that the Veteran's headaches worsened and were in two locations.

Given the evidence of record, and after resolving reasonable doubt in favor of the Veteran, the Board finds that a 30 percent rating is warranted for the Veteran's headache disability throughout the period on appeal.

Here, the evidence suggests that the Veteran's disability is manifested by characteristic prostrating attacks occurring on an average once a month over the last several months for the entire period on appeal.

Throughout the appeal period, the Veteran has described frequent headaches ranging in severity. The Veteran reported that with the worst headaches, he experiences sensitivity to noise and has to lie down or stop his activities. He has described the headaches as resulting in pain and rated the severity of such headaches as an 8 or 9 out of 10. The Board finds that, on these latter occasions, the Veteran has suffered attacks that can be reasonably described as prostrating, as defined by Dorland's and VA's Adjudication Manual.  Given that the Veteran has consistently reported severe headaches, the Board finds that such prostrating headaches occur at least once a month. In so finding, the Board acknowledges the September 2010 VA examiner's opinion that the Veteran did not suffer prostrating headaches. However, when weighing the VA opinion with the Veteran's reports of symptoms throughout the appeal period, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran has suffered prostrating attacks.
 
However, a higher, 50 percent rating is not warranted at any time during the appeal. While the Veteran has asserted that his headache disability prevents him from seeking a job or volunteering post-retirement, there is no evidence of "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability," as required for a 50 percent rating. See 38 C.F.R. § 4.124a, DC 8100; M21-1, III.iv.4.G.7.c. Indeed, the Veteran reported that his headaches typically lasted an hour. This does not rise to the level of "very frequent completely prostrating and prolonged attacks."   Moreover, while it would make it difficult to work and has been the reason for the Veteran's decision not to seek a job or volunteer post retirement, there is no indication that such headaches would result in difficulties in employment that more nearly approximate the severe economic inadaptability.

The Board has considered the Veteran's statements regarding the frequency and severity of his headaches. It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life. Moreover, the Veteran's headache condition manifests with symptoms readily observable by a lay person, such as pain. Accordingly, the lay evidence is competent evidence to this extent. See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009). However, the rating schedule for evaluating headaches requires adjudicative determinations regarding, for instance, whether the Veteran's headaches involved prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 3.100(a) (2016) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel").

For the foregoing reasons, the Board finds that the Veteran's disability picture and symptomatology has more nearly approximated the criteria for a 30 percent rating, and no higher, for the entire appeal period. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). Therefore, even after resolving all reasonable doubt in the Veteran's favor, a higher rating is not assignable for the Veteran's headache disability.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. 
The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

There is no evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected headaches. In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See also Yancy v. McDonald, 27 Vet. App. 484 (2016).

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. As noted above, the Veteran has asserted that, following his retirement, he did not seek another job because he would have to take time off due to his headaches. However, the Veteran has consistently stated throughout the appellate period that his headaches typically last about an hour; thus, while the Veteran would need to stop working during headache episodes, the evidence does not tend to show that the Veteran is unemployable due to his headaches. Thus, consideration of the issue of entitlement to a TDIU based on the Veteran's headache disability is not warranted in connection with this claim. 

III.  Service Connection - Hearing Loss

The Veteran asserts that he has bilateral hearing loss which resulted from his experience in combat in the military. Specifically, he reported noise exposure to shooting, explosions, and a lack of hearing protection while serving in Vietnam. See, e.g., May 2011 Board hearing transcript, p.12-14.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b). 

Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); thus, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) apply to the Veteran's claim for service connection for hearing loss. Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385.

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units. The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units. Conversion to ISO units is accomplished by adding 15 dB to the ASA units at 500 Hz, 10 dB to the ASA units at 1000 Hz, 2000 Hz, and 3000 Hz, and 5 dB to the ASA units at 4000 Hz. See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

Turning to the pertinent evidence of record, on May 1965 enlistment examination, puretone thresholds (after conversion from ASA to ISO units) were recorded as 15, 10, 10, and 5 dB in the right ear and 15, 10, 10, and 10 dB in the left ear at the frequencies of 500, 1000, 2000, and 4000 Hz, respectively. On August 1967 separation examination, puretone thresholds (after conversion from ASA to ISO units) in each ear were recorded as 15, 10, 10, 10, and 5 dB at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.

Following service, the Veteran underwent several hearing tests through his employer, Ford Motor Company. The record contains the results of hearing tests dated between December 1972 and October 1992. The Board notes that only some audiogram results were recorded numerically. In the instances where the results were presented graphically, the Board has designated a numerical value based on its interpretation of the graphs (after resolving any doubt in favor of the Veteran). The results are as follows:




Left Ear



500 Hz
1000 Hz
2000 Hz
3000 Hz 
4000 Hz
December 1972
20
5
15
25
40
April 1974
25
15
20
20
30
May 1979
20
15
25
25
40
June 1981
25
10
20
25
40
January 1983
20
15
20
35
45
July 1990
20
15
5
20
15
October 1990
0
10
25
30
60
October 1992
0
5
25
35
60






Right Ear



500 Hz
1000 Hz
2000 Hz
3000 Hz 
4000 Hz
December 1972
5
5
5
15
5
April 1974
10
10
5
10
5
May 1979
15
5
5
15
5
June 1981
15
5
5
15
5
January 1983
20
15
5
20
15
July 1990
15
10
10
15
20
October 1990
0
10
10
20
20
October 1992
10
10
10
10
5

Thereafter, a May 2006 VA audiology consultation indicated a normal right ear, and left ear moderate high frequency sensorineural hearing loss. The Veteran reported hearing worse in the left ear since service.

The Veteran was initially afforded a VA audiological examination in connection with his claim for service connection in April 2007. Puretone thresholds were recorded as follows:



HERTZ




500
1000
2000
3000
4000
LEFT
5
15
30
50
65
RIGHT
10
15
15
20
20

The examiner diagnosed normal hearing right ear and mild high frequency sensorineural hearing loss left ear. The examiner opined that it is less likely as not that hearing loss in the left ear is a result of exposure to noise in military service, noting that hearing tests during service showed normal hearing bilaterally with no change in thresholds at any frequency. The examiner also noted that the Veteran worked in hazardous noise at the Ford Motor Company for 15 years.

A January 2008 VA treatment record noted right ear hearing WNL (within normal limits) through 4000 Hz sloping to a moderate sensorineural hearing loss at 6000 Hz and above, with 80 percent speech discrimination. Left ear hearing was WNL through 1500 Hz sloping to a severe sensorineural  hearing loss at 4000 Hz and above, with 84 percent speech discrimination.

The Veteran was afforded an additional VA audiological examination in connection with his claim for service connection in September 2011. Puretone thresholds were recorded as follows:



HERTZ




500
1000
2000
3000
4000
LEFT
10
20
40
55
65
RIGHT
10
20
25
25
30

The examiner opined that the Veteran's claimed hearing loss disability was not at least as likely as not caused by or a result of service. The examiner noted that the entrance and separation examinations showed normal hearing bilaterally with no significant shift in hearing. Regarding the right ear, the December 1972 Ford audiogram showed normal hearing and no significant shift in hearing from August 1967 to December 1972. Additionally, current examination revealed normal hearing for adjudication purposes. With regard to the left ear, there was a significant shift in hearing from August 1967 to December 1972, but the December 1972 audiogram was 4 years after the Veteran began working at Ford. Per the Veteran, he was required to wear hearing protection at Ford, so the examiner concluded that the Veteran was exposed to hazardous occupational noise. The examiner noted that that the Veteran reported an incident in Vietnam where he was blown from a bomb crater resulting in a concussion and loss of consciousness. However, the examiner noted that the Veteran had previously reported that most of the resulting problems were on the right side of his body.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for left ear hearing loss is warranted. 

First, the evidence demonstrates a hearing loss disability for VA purposes during the appeal period. See, e.g., April 2007 VA examination report. Moreover, the evidence reflects a diagnosis of left ear hearing loss since at least December 1972. 

Next, the evidence of record indicates noise exposure due to combat service. The Veteran's personnel records show that the Veteran was assigned to the 187th infantry, with a specialty of fire crewman, and was awarded the National Defense Service Medal, Marksman Badge (Rifle M-14), Expert Badge (Rifle M-16), Vietnam Service Medal, Vietnamese Campaign Medal, Combat Infantryman's Badge, and the Purple Heart, among other awards. As the record shows that the Veteran was involved in combat, the Board finds that the in-service exposure to acoustic trauma and symptoms reported by him are consistent with the circumstances of his service. See 38 U.S.C.A. § 1154 (b). Thus, the Board finds that the Veteran has provided credible lay evidence of combat-related noise exposure in service, and of experiencing symptoms of hearing loss since immediately following combat related noise exposure. His statements are competent, credible, and probative of the presence of in-service noise exposure and diminished hearing since service. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (the fact that the claimed cause of a disability such as acoustic trauma, is established by testimony of a combat veteran does not prevent him from also invoking the section 1154(b) rules to show that he incurred the disability itself while in service) 

Finally, with regard to nexus, the Board acknowledges the unfavorable VA opinions of record. To the extent that the examiners based their opinions on the Veteran's normal hearing during service, their opinions are of limited probative value as the absence of a hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). To the extent that VA examiners based their opinions on literature that does not support delayed onset of noise-induced hearing loss, the evidence is at the very least in equipoise as the Veteran through his statements and implied assertions contends that symptoms associated with his hearing loss began during his combat service. Finally in this regard, to the extent that the examiners attributed the Veteran's left ear hearing loss to post-service acoustic trauma, the Board notes that the Veteran reported the use of hearing protection during his career at Ford Motor Company. Moreover, even assuming the Veteran suffered hearing loss as a result of his employment with Ford Motor Company, this does not preclude the reasonable possibility that the Veteran's hearing loss began as a result of combat service. Thus, after resolving reasonable doubt in favor of the Veteran, the claim for left ear hearing loss is granted. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

However, the Board finds that service connection is not warranted for hearing loss in the right ear. While the Board recognizes the Veteran's in-service noise exposure, Congress limits entitlement to service connection for cases where there is a current disability. 38 U.S.C.A. § 1110. For a veteran's hearing loss to be deemed a current disability a veteran must meet the criteria set forth in 30 C.F.R. § 3.385 (2016). The current audiometric evidence of record demonstrates that the Veteran's right ear hearing loss does not meet the required threshold. Moreover, while the Veteran's lay statements are competent as to the observation that he noticed diminished hearing, the current disability element of a claim for service connection for hearing loss can only be satisfied by the audiometric scores specified in 38 C.F.R. § 3.385.  Absent such audiometric readings, the existence of a current hearing loss disability has not been established, and service connection for this disability must therefore be denied. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities"), as noted hearing loss disability is required by the applicable regulation to specifically meet specific audiometric requirements.  See 38 C.F.R. § 3.385.

Accordingly, the Veteran's claim for right ear hearing loss must be denied. Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A 30 percent rating for headache disability is granted, subject to the laws and regulations governing monetary benefits.

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


